Citation Nr: 1115694	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to October 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above claim.  In February 2011, the Veteran and his son testified at a hearing before the undersigned Acting Veterans Law Judge.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA treatment records, and the Veteran should be afforded a VA examination assessing whether his service-connected disabilities, either alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  
 
The Veteran contends that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, and as such, that he is entitled to a TDIU.  Specifically, he has reported that he retired from his job making tools and die in 1995, after 42 years in the trade, because his duties required that he be able to hear the heavy machinery and tools that he was using, as well as those around him.  See February 2011 Board hearing transcript.  In this regard, the Veteran reported that his hearing impairment made it unsafe and impossible for him to continue on his trade.  See id.  Additionally, the Veteran has reported that he has a ninth grade education, and that, insofar as he first began tool/die making directly after separation from service, this is the only profession/trade that he knows.  See id. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for nerve type deafness, rated as 80 percent disabling; major depression associated with deafness, rated as 50 percent disabling; recurrent perirectal abscess, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and otitis externa, rated as noncompensable.  The Veteran has a combined rating of 90 percent, effective from February 12, 2007.  Thus, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 because he is service-connected for two or more disabilities, one of which is rated at more than 40 percent, and his combined disability rating is more than 70 percent.  

Because the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities, and particularly, his deafness, tinnitus, and depression, render him unable to secure or follow a substantially gainful occupation.  In making the determination, the Board acknowledges that the Veteran was afforded a VA audiological examination in September 2009, and that at that time, the examiner provided the opinion that the Veteran's service-connected hearing impairment did not render him unemployable, noting that 1) gainful, meaningful employment was possible with state of the art amplification, assistive technology, auditory rehabilitation, and vocational rehabilitation; 2) deafness/severe hearing handicaps do not preclude gainful, meaningful employment in a variety of work environments; and 3) deaf and hearing impaired individuals are employed in a wide variety of jobs.  The Board also acknowledges that, in September 2009, the Veteran was afforded a VA psychiatric examination, and that although the examiner did not provide an opinion regarding the Veteran's employability, he did provide the opinion that the Veteran's service-connected depression caused reduced reliability and production in his occupational functioning due to flattened affect, impairment of short and long term memory, impaired judgment, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.  

Significantly, however, the September 2009 VA examination reports do not contain sufficient information regarding the required legal inquiry, namely, whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  As such, it is incumbent on the Board to remand this matter in order to supplement the record prior to adjudicating this claim.  See 38 U.S.C.A. § 5103A (West 2002); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that, if the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering a medical examination).  Therefore, the Board has no discretion and must remand this matter in order to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also 38 C.F.R. § 4.2 (2010); Colayong v. West, 12 Vet. App. 524, 538-40 (1999).  

As this case must be remanded for the foregoing reasons, on remand, a complete copy of any recent VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  In this regard, the Board notes that the most recent VA treatment records on file are dated in June 2010.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any VA treatment records for the Veteran from the Fayetteville, Arkansas, VA Medical Center, from June 2010 to the present.  

2.  Then, schedule the Veteran for an appropriate VA examination(s).  The claims folder should be made available to and reviewed by the examiner(s).  All appropriate tests and studies should be conducted.  

The examiner is requested to express a medical opinion as to the degree of occupational impairment attributable to the Veteran's service-connected disabilities (nerve type deafness, major depression, recurrent perirectal abscess, tinnitus, and otitis externa), as opposed to any nonservice-connected disabilities and advancing age.   

The examiner must provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the physician should acknowledge the September 2009 VA examination reports, as well as the Veteran's hearing testimony from February 2011.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Once the foregoing development has been completed, readjudicate the Veteran's claim for entitlement to a TDIU.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



